Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 8, 11-13, 15 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Ionel (US 20080224558 A1).
With respect to claim 1, Ionel teaches a rotor core (Fig. 15, 415) having an outer circumference extending in a circumferential direction about an axis, and having a magnet insertion hole (Fig. 14 slot 345) along the outer circumference; and a permanent magnet disposed in the magnet insertion hole (paragraph 96 “The lamination 340 includes four magnet slots 345 that are positioned to receive at least one permanent magnet or permanent magnet material.”), wherein the rotor core has: a plurality of slits (Fig. 14, flux barrier 380 and central aperture 375) formed on an outer side of the magnet insertion hole in a radial direction about the axis; and a bridge (Fig. 14, bridge 360) extending to connect an inner side and an outer side of the magnet insertion hole in the radial direction, wherein the plurality of slits have a first slit (Fig. 14, side apertures 380) closest to an end of the magnet insertion hole in the circumferential direction, and a second slit (Fig. 14, triangularly shaped apertures 385) closest to the bridge, wherein when T1 represents a shortest distance from the magnet insertion hole to the first slit, a reference point represents a point located at a center of the bridge in the circumferential direction on a 

    PNG
    media_image1.png
    302
    326
    media_image1.png
    Greyscale

Ionel Figure 14
With respect to claim 2, Ionel teaches the shortest distance from the magnet insertion hole to the first slit is shorter than a shortest distance from the magnet insertion hole to the second slit (See figure 14, with magnet inserted, first slit is closer to the insertion hole than the second slit, though the second slit is closer to the adjacent end portions 355).
With respect to claim 4, Ionel teaches a length of the second slit in the radial direction is shorter than a length of the first slit in the radial direction (Fig. 14, flux barrier 380 is longer in the radial direction than triangularly shaped apertures 385).

With respect to claim 8, Ionel teaches wherein the rotor core has an opening on the end edge of the magnet insertion hole on the outer side in the radial direction (Fig. 14, adjacent end portions 355), the opening being adjacent to the bridge and having a curved inner circumferential surface (adjacent end portions 355 are adjacent to bridge 360 and have a curved inner circumferential surface.).
With respect to claim 11, Ionel teaches the second slit has an end edge extending along an arc about the reference point (Fig. 14, triangularly shaped apertures 385 have end edge extending along an arc).
With respect to claim 12, Ionel teaches each of the first slit and the second slit has a shape such that a length thereof in the circumferential direction decreases as a distance from the magnet insertion hole increases (Fig. 14, length of apertures 385, 380 and 375 decrease in the circumferential direction).
With respect to claim 13, Ionel teaches wherein each of the first slit and the second slit has a shape such that two ends thereof in the radial direction are curved (side apertures 380 and triangularly shaped apertures 385 have curved ends in the radial direction).
With respect to claim 15, Ionel teaches a motor comprising: a stator; and the rotor according to claim 1, disposed on an inner side of the stator (paragraph 55 “FIG. 7 illustrates a motor 10 that includes a stator 15 and a rotor 20”).
With respect to claim 18, Ionel teaches the magnet insertion hole linearly extends in a direction perpendicular to a line in the radial direction (Fig. 14, slot is perpendicular to an imaginary line crossing flux barrier 375) passing through a center of the magnet insertion hole in the circumferential direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ionel in view of Takahata et al (US 7768172 B2), hereinafter “Takahata”.
With respect to claim 3, Ionel teaches the above mentioned limitations but does not teach “an end edge of the first slit facing the magnet insertion hole is parallel to the end edge of the magnet insertion hole located on the outer side in the radial direction.”
Takahata does teach an end edge of the first slit facing the magnet insertion hole is parallel to the end edge of the magnet insertion hole located on the outer side in the radial direction (Fig. 3, 10a and 10b are parallel to the insertion hole 14).
With respect to claim 16, Ionel teaches the above mentioned limitations but does not teach “A compressor comprising a motor, and a compression mechanism driven by the motor, the motor comprising: a stator; and the rotor according to claim 1, disposed on an inner side of the stator.”
A compressor comprising a motor, and a compression mechanism (claim 13, “A compressor including a permanent magnet type electric rotary machine according to claims 2.”) driven by the motor, the motor comprising: a stator; and the rotor according to claim 1, disposed on an inner side of the stator.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the rotor of Ionel with the parallel edge of Takahata in order to achieve .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ionel in view of Takahashi et al (US 20110309706 A1), hereinafter “Takahashi”.
With respect to claim 14, Ionel teaches the above mentioned limitations but does not teach “wherein the rotor core has at least two bridges including the bridge, the at least two bridges dividing the magnet insertion hole into at least three regions.”
Takahashi does teach the rotor core has at least two bridges including the bridge, the at least two bridges dividing the magnet insertion hole into at least three regions (see figure 7 marked below, there are two bridges and three magnet insertion holes).

    PNG
    media_image2.png
    154
    281
    media_image2.png
    Greyscale

Takahashi Figure 7
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the rotor of Ionel with the multiple bridges and magnets of Takahashi in order to improve the rigidity of the motor and magnets by reducing the size of the magnets used. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ionel in view of Iida et al (US 6527523 B1), hereinafter “Iida”.
With respect to claim 17 Ionel teaches a motor, and a compression mechanism driven by the motor, the motor comprising: a stator (Fig. 7, a stator 15); and the rotor according to claim 1, disposed on an inner side of the stator (paragraph 54 “FIG. 7 illustrates a motor 10 that includes a stator 15 and a rotor 20. The stator 15 is supported within a housing 25 and defines a rotor opening 30 sized to receive the rotor 20 and define a desired air gap 35 therebetween. The rotor 20 includes a core 40 that supports permanent magnets 45 configured to induce rotation of the rotor 20 in response to a flow of electrical current through the stator 15.”).
	Ionel does not teach “An air conditioner comprising a compressor, a condenser, a decompressor, and an evaporator, the compressor comprising a motor, and a compression mechanism driven by the motor,”
Iida does teach an air conditioner comprising a compressor (Fig. 1, compressor mechanism 40), a condenser, a decompressor, and an evaporator (Col 4, line 24 “Although it is not illustrated in the drawings, the refrigerant discharged from the discharge pipe 21 is returned to the accumulator 50 through a condenser, a decompressor and an evaporator in this order, and drawn into the cylinder 41 from the intake pipe 22.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the motor of Ionel inside a compressor as the rotor would allow functionality of such a device.

Allowable Subject Matter
Claims 6-7 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RILEY OWEN STOUT whose telephone number is (571)272-5819.  The examiner can normally be reached on Monday-Friday 7:30-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.O.S./Examiner, Art Unit 2832                                                                                                                                                                                                        

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832